Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of amendments and arguments on 5/5/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-23 are pending in the application. Claims 21-23 are new. 
This action is final.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the 102 rejection is removed and new 103 rejection is presented below in view of Cranfill. Moreover, the new dependent claims are addressed by a new ground of rejection as presented below. Thus, applicants arguments are not persuasive to allowability of the claims and applicants amendments have necessitated this final rejection. 


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et. al. U.S. Publication No. 20180184286 published June 28, 2018, in view of Cranfill et. al. U.S. Publication 20130328665 published Dec. 12, 2013.  
.
In regard to Independent claim 1, Patterson teaches a -method, comprising, at an electronic device with one or more wireless antenna, a display device, and one or more input devices (See Fig. 1, Para 18-20):

while a remote locator object that is associated with a user other than a user of the electronic device is near the electronic device (Para 28, 33, 37 determines if locator device of another user is proximate to the mobile device and whether it is authorized or not).Patterson teaches the mobile device is constantly scanning to determine if a locater device is near (Para 48, 66, 68). Patterson also teaches the ability to manage unauthorized devices (Para 54-56 and 65). 
in accordance with a determination that the remote locator object meets tracking criteria, automatically presenting, without user input, a tracking alert that indicates that the remote locator object that is not associated with the user meets the tracking criteria (See Para 33, where a shared tracking device owned by another is permitted to perform tracking by the device proximate to the locator device (See also Para 36). (Para 48, 54-56 and 65- 66, 68). Patterson also teaches the ability to manage unauthorized devices (Para 80-81) and determine of the locator device can be managed (Para 70-71). If the device is recognized but is another user device, the mobile device determines it meets tracking criteria and then sends a notification to the device in proximity when the locator is near (Para 76-77, 83). 
Patterson teaches or suggests an unauthorized device manager 218 that performs identifying unauthorized tracking devices and performing remedial actions (Para 37). Patterson teaches or suggests a user interface manager 302 provides a user interface to communicate with tracking system 100 and tracking device 106 via the mobile device 102. Patterson also teaches a communication interface that allows the mobile device to pair with a tracking device and allow the mobile device to enable or disable the tracking device, or change modes, enable or disable communications from the tracking device (Para 54). Further, Patterson teaches when an unauthorized tracking device is determined active that a notification can be sent out along with a request to deactivate the tracking device (Para 75). An additional notification can be sent to the mobile device that identifies the unknown device where the notification includes various information displays to manage the unknown device (Para 94-96).  Therefore, Patterson teaches in the notification or while displaying the tracking alert, receiving, via the one or more input devices, a sequence of one or more inputs directed to the tracking alert and in response to receiving the sequence of one or more inputs directed to the tracking alert, concurrently displaying “options in the notification on a user interface”, via the display device; (See Para 95). And as stated in (Para 54), the user can enable or disable communications with the tracking device or disable the device all together,  which are examples of the user managing the device (Para 96). Therefore, Patterson suggests the user can by disabling the device completely, through various information displays, to select a second selectable option that is selectable to ignore future alerts that the remote locator object meets the tracking criteria for a duration of time different from the predetermined time threshold by simply turning the tracking device off or turning off communications to the tracking device. 


However, Patterson does not teach
a first selectable option that is selectable to ignore future alerts that the remote locator object meets the tracking criteria for a predetermined time threshold; and

Nonetheless, Cranfill teaches a context-based notification system that presents users with options for responding to a notification, such as snooze that would ignore future alerts if for a threshold time period. Patterson clear suggests sending a notification that a tracking device meets a tracking criteria, Supra. Cranfill also teaches (fig 1) as suggested in Patterson that a notification can present various options to a user (Patterson Para 94-96), but Cranfill further explains the notification interface, for multiple applications, can allow the user to ignore the notification (Para 15) or snooze the notification. Cranfill teaches when the user selects an option that additional user choices can be presented to the user to complete the task (Para 16). Cranfill teaches the optional responses can be dynamically generated based on context (Para 19-20) and context associated with the notification (Para 21) and at the time of the notification (Para 22) thereby tailoring the notification to the event. Cranfill expressly suggests that many kinds of optional responses and corresponding actions may be generated (Para 26). Cranfill expressly suggests the optional responses may be based in part by context of the user and the event that may be relevant including time-based information, or location (Para 27). For example, using a snooze option that can allow a renotify the user after or when the user leaves work or arrives at a location (threshold) (Para 28). Finally, Cranfill suggests the user is presented with a response in the notification though the operating system or by an application generating the notification (Para 32). The combination of Patterson’s various notification interface screens and elements with Cranfill specific snooze or other options would allow for a user to ignore notifications in context when a unauthorized locator device attempts to communicate with the mobile device. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cranfill and Patterson in front of them to specifically show how Patterson’s various informational displays that facilitate management of a unknown device could be used to snooze or otherwise ignore alerts that an unknown device meeting the tracking criteria (Patterson Para 92, 105) and perform a remedial action, such as those suggested in Cranfill, as Cranfill expressly suggests that “any” desired user interface may be provided for displaying optional notification responses where the responses can be based on context, or the likelihood of selection (Para 30-31) and based on time and location information (Para 27).  

With respect to dependent claim 2, Patterson teaches the method wherein the tracking criteria include one or more of: a requirement that a location associated with the remote locator object is within a predetermined threshold distance of a location associated with the user, a requirement that the location associated with the remote locator object has remained within a threshold distance of a location associated with the user for at least a threshold amount of time, a requirement that the remote locator object is not associated with the user, and a requirement that the remote locator object is reporting location to another user. (See tracking value based on the tracking data can be used for specific tasks such as remedial actions when the device is proximate for several minutes (Para 84) or maintained while the user device is also in motion (Para 85) or reporting to another user (Para 86, 88) (See also Para 94). 

With respect to dependent claim 3, Patterson teaches the method wherein the tracking alert includes a selectable option that includes information enabling the user to visually identify the remote locator object (See Para 95-96, user interface identifying device).

With respect to dependent claim 4, Patterson teaches the method wherein the tracking alert includes a selectable option to ignore future alerts that the remote locator object meets the tracking criteria (See Para 97-98, the user can authorize the device to provide tracking).

With respect to dependent claim 5, Patterson teaches the method further including detecting a sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria; and in response to detecting the sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria, forgoing display of future alerts that the remote locator object meets the tracking criteria for a predetermined time threshold (see Para 54-58 and 89 where depending on the device tracking potential the device can be ignored or configured to not send an alert). 

With respect to dependent claim 6, Patterson teaches the method further including, in response to detecting the sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria, adding the remote locator object to a set of physical objects that are available to be viewed in a location tracking status user interface on the device (See Para 79-81 and 95-96). 

With respect to dependent claim 7, Patterson teaches the method further including detecting a sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria; and in response to detecting the sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria, forgoing display of future alerts that the remote locator object meets the tracking criteria (See Para 89 and 94-95, if the user authorized the device). 
With respect to dependent claim 8, Patterson teaches the method further including detecting a sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria; and in response to detecting the sequence of one or more inputs that includes selection of the selectable option to ignore future alerts that the remote locator object meets the tracking criteria, prompting the user to perform a predefined operation that includes both the remote locator object and the device to confirm the request to ignore future alerts that the remote locator object meets the tracking criteria. (See Para 54-56 accessing the device and Para 89 and 94-95, interacting with  the device). 


With respect to dependent claim 9, Patterson teaches the method wherein the predefined operation includes bringing the remote locator object within a predetermined distance of the electronic device (Para 66-69).

With respect to dependent claim 10, Patterson teaches the method further including detecting a sequence of one or more inputs that includes selection of a selectable option to display additional information about the remote locator object that meets the tracking criteria; and in response to detecting the sequence of one or more inputs that includes selection of the selectable option to display additional information about that the remote locator object that meets the tracking criteria, displaying an option to disable the remote locator object (See Para 54-56, 99 disabling communications or turning it off). 

 With respect to dependent claim 11, Patterson teaches the method further including:
detecting selection of the option to disable the remote locator object; and in response to detecting selection of the option to disable the remote locator object, displaying instructions that, if followed, will prevent the remote locator object from reporting its location (See Para 54-56, 99 disabling communications or turning it off and 95-96). 

With respect to dependent claim 12, Patterson teaches the method further including, in accordance with a determination that the user has requested to ignore future alerts that the remote locator object meets the tracking criteria, in response to obtaining the information indicating that the amount of separation between the location associated with the user and the location associated with the first remote locator object has increased beyond a first separation threshold, generating, at the electronic device, a separation alert indicating that the remote locator object has been separated from the user (See Para 99-1025).

With respect to dependent claim 13, Patterson teaches the method further including, in accordance with a determination that the remote locator object has been marked as lost, the tracking alert includes an indication that the remote locator object has been marked as lost (Para 38-41). 
With respect to dependent claim 14, Patterson teaches the method including detecting a sequence of one or more inputs including an input directed to the tracking alert that corresponds to a request to display a message from an owner of the remote locator object; and in response to detecting the one or more inputs including the input directed to the tracking alert, displaying a message from the owner of the remote locator object (See Para 45 communicating over the network with notifications such as sound and photos of the location of the lost device).  

With respect to dependent claim 15, Patterson teaches the method including while displaying the message from the owner, displaying one or more selectable options that, when selected, initiate a  process for communicating with the owner (See Para 75-76). 
With respect to dependent claim 16, Patterson teaches the method further including while displaying the message from the owner, displaying an option to disable the remote locator object; and in response to detecting selection of the option to disable the remote locator object, display instructions that, if followed, will prevent the remote locator object from reporting its location (See Para 54-56 and 94-95).
With respect to dependent claim 17, Patterson teaches the method further including in response to receiving a user input corresponding to a request for the remote locator object to play a sound, causing the remote locator object to emit an audible tone (Para 54-56). 
With respect to dependent claim 18, Patterson teaches the method of wherein the remote locator object has been marked as lost, and the method further includes in accordance with a determination that the remote locator object is within a predetermined distance of the electronic device, displaying, via the display device, an indication that the remote locator object has been marked as lost, a message from an owner of the remote locator object, and one or more selectable options that, when selected, initiate a process for communicating with the owner of the remote locator object (See Para 38-42). Patterson at least notifies the owner of the lost object.

With respect to Independent claim 19, claim 19 reflects a device comprising a processor and a memory storing instructions that when executed perform substantially the same steps as those in claim1 and in further view of the following are rejected along the same rationale. (See Patterson device (Fig. 1 and 107-112). 
With respect to Independent claim 20, claim 20 reflects a non-transitory medium comprising instructions that that when executed perform substantially the same steps as those in claim1 and in further view of the following are rejected along the same rationale. (See Patterson device (Fig. 1 and 107-112). 

5. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cranfill as applied to claim 1 above, and further in view of Wadman et. al. U.S. Publication No. 20160092705 published Mar. 31, 2016 (previously cited on 892).

With respect to dependent claim 21, as indicated in the above discussion Patterson in view of Cranfill teaches each limitation of claim 1. 

However, Patterson in view of Cranfill does not teach the method further including in response to receiving the sequence of one or more inputs directed to the tracking alert, displaying, via the display device, a selectable option that is selectable to display instructions for disassembling the remote locator object.

Nonetheless, Wadman teaches generating a notification when a locator device or tag is an unauthorized or unknown tag to the smart phone so as to disable it or remove the battery (para 62). Wadman is analogous art to the present invention and Patterson as being directed to the same problem-solving area of detecting a remote device and generating an alert when the tag does not match an authorized tag list (Para 4-5). Wadman teaches tags may be placed by unauthorized users on bags, cars or other devices where the owner does not know about the unauthorized tag (Para 33-34). Wadman teaches the tag ID (Para 43) is communicated when the tag provides a wireless location information to another device over a network (Para 44-46). Wadman teaches users can generate a secret code when activating the tag (Para 53). When a tag is an unauthorized tag is detected then a notification is generated (Para 62-64). Wadman teaches location services can be provided to the tags, using a GPS, so as to indicate when a tag is proximate to a tag reader. (Para 68). Wadman also teaches a service that can notify an owner if a unknown tag moves close to another tag on the same car. (Para 73-75). Finally, Wadman teaches displaying the tags to the user on a touchscreen display (Para 76). The combination of Wadman notifications identifying a locator device that is unauthorized and to remove the device or destroy it, with Patterson’s various notification screens would allow a user to know when another has placed a tracking tag on their objects. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Patterson, Cranfill and Wadman in front of them to generate a notification instructing a user to remove or disable the device by disassembling the locator device from the object. The motivation to combine Wadman with Patterson comes from Wadman to indeed notify a user that an unauthorized tag is providing tracking information to another device and to disable it so as to prevent further location or movement information from being communicated.(Para 33, 62)   

6. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cranfill as applied to claim 1, and further in view of Todeschini et al. U.S. Publication 20160171777 .

With respect to dependent claim 22, as indicated in the above rejection, Patterson in view of Cranfill teaches each element of claim 1.

More specifically Patterson in view of Cranfill teach the method of claim 1, further including:

while displaying the first selectable option and the second selectable option, receiving, via the one or more input devices, an input corresponding to a request to ignore future alerts that the
remote locator object meets the tracking criteria; and
after receiving the input corresponding to the request to ignore future alerts that the remote locator object meets the tracking criteria, displaying, via the display device, a location tracking
status user interface, wherein the location tracking status user interface includes:

Where Patterson teaches or suggests an unauthorized device manager 218 that performs identifying unauthorized tracking devices and performing remedial actions (Para 37). Patterson teaches or suggests a user interface manager 302 provides a user interface to communicate with tracking system 100 and tracking device 106 via the mobile device 102. Patterson also teaches a communication interface that allows the mobile device to pair with a tracking device and allow the mobile device to enable or disable the tracking device, or change modes, enable or disable communications from the tracking device (Para 54). Further, Patterson teaches when an unauthorized tracking device is determined active that a notification can be sent out along with a request to deactivate the tracking device (Para 75). An additional notification can be sent to the mobile device that identifies the unknown device where the notification includes various information displays to manage the unknown device (Para 94-96).  Therefore, Patterson teaches in the notification or while displaying the tracking alert, receiving, via the one or more input devices, a sequence of one or more inputs directed to the tracking alert and in response to receiving the sequence of one or more inputs directed to the tracking alert, concurrently displaying “options in the notification on a user interface”, via the display device; (See Para 95). And as stated in (Para 54), the user can enable or disable communications with the tracking device or disable the device all together,  which are examples of the user managing the device (Para 96). Therefore, Patterson suggests the user can by disabling the device completely, through various information displays, to select a second selectable option that is selectable to ignore future alerts that the remote locator object meets the tracking criteria for a duration of time different from the predetermined time threshold by simply turning the tracking device off or turning off communications to the tracking device. 


However, Patterson does not teach
a first selectable option that is selectable to ignore future alerts that the remote locator object meets the tracking criteria for a predetermined time threshold; and

Cranfill teaches a context-based notification system that presents users with options for responding to a notification, such as snooze that would ignore future alerts if for a threshold time period. Patterson clear suggests sending a notification that a tracking device meets a tracking criteria, Supra. Cranfill also teaches (fig 1) as suggested in Patterson that a notification can present various options to a user (Patterson Para 94-96), but Cranfill further explains the notification interface, for multiple applications, can allow the user to ignore the notification (Para 15) or snooze the notification. Cranfill teaches when the user selects an option that additional user choices can be presented to the user to complete the task (Para 16). Cranfill teaches the optional responses can be dynamically generated based on context (Para 19-20) and context associated with the notification (Para 21) and at the time of the notification (Para 22) thereby tailoring the notification to the event. Cranfill expressly suggests that many kinds of optional responses and corresponding actions may be generated (Para 26). Cranfill expressly suggests the optional responses may be based in part by context of the user and the event that may be relevant including time-based information, or location (Para 27). For example, using a snooze option that can allow a renotify the user after or when the user leaves work or arrives at a location (threshold) (Para 28). Finally, Cranfill suggests the user is presented with a response in the notification though the operating system or by an application generating the notification (Para 32). The combination of Patterson’s various notification interface screens and elements with Cranfill specific snooze or other options would allow for a user to ignore notifications in context when a unauthorized locator device attempts to communicate with the mobile device. 

However, Patterson in view of Cranfill do not teach 

a representation of the remote locator object and an indication of a location of the remote locator object; and a representation of a first physical object associated with the user of the electronic device and an indication of a location of the first physical object.

Nonetheless, Todeschini teaches a user interface that indicates the location of the remote object (Fig. 2, item 130) and a representation of the location of the object associated with the user (fig. 3 and 4). Todeschini teaches, the device can be displayed in the field of view of the device camera device 100. Todeschini teaches an AR system that can at least display a representation of the remote device (col.2 ). Todeschini teaches a beacon system that can communicate the location of a remote device thereby providing its location (col. 3-4). Todeschini teaches the representation as a graphic can depict the radius of distance the object is from the user. The combination of Patterson with Todeschini would allow the user to understand where a missing or unknown device is proximate to the user (col. 3-5) and allow the user to search for said device on a map with an indicator of location. 
 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cranfill and Patterson in front of them to specifically show how Patterson’s various informational displays that facilitate management of a unknown device could be used to snooze or otherwise ignore alerts that an unknown device meeting the tracking criteria (Patterson Para 92, 105) and perform a remedial action, such as those suggested in Cranfill, as Cranfill expressly suggests that “any” desired user interface may be provided for displaying optional notification responses where the responses can be based on context, or the likelihood of selection (Para 30-31) and based on time and location information (Para 27).  The motivation to combine Patterson  first from Patterson of displaying location information via a user interface to a user (Para 41)  and from Todeschini which suggests displaying with location information on any device that is capable of overlaying AR images in a display (Col. 5, lines 15-45) so as to create a graphic indicating visible information corresponding to location information of the device as to whether a device belongs to them or not (col. 1-2).


7. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cranfill as applied to claim 1 above, and further in view of Lee et. al. U.S. Patent No 9836187 issued Dec. 5, 2017.

With respect to dependent claim 23, as indicated in the above rejection, Patterson in view of Cranfill teaches each element of claim 1. 

Patterson in view of Cranfill do not specifically teach the method further including: in response to receiving the sequence of one or more inputs directed to the tracking alert, displaying, via the display device, a card user interface, wherein the card user interface includes a representation of a map that indicates a current location of the remote locator object, and the first selectable option and the second selectable option. 

However, Lee teachers a card user interface to allow users to complete tasks on a user interface. Lee shows a card overlay interface (fig. 1) that presents card in an overlay with map information (Fig. 2). Lee teaches the map can be included in the card itself (fig. 3-5). 
Lee teaches cards can represent tasks the user is to be perform and can allow users to scroll through previous tasks by displaying the cards in such a way that the user can review prior tasks completed on the interface. (Col.1 -2). Lee teaches a card interface that includes a map (col. 4, lines 45-67). Lee teaches mapping canvas can change the cards as the user interacts with the interface (col. 5, lines 1-67). Cards can be for a single use such as displaying information to a user. Id.  Lee teaches the cards can provide location information of the user (col. 7, lines 20-40). Thus, the combination of Patterson’s various informational display interfaces with the card interface of Lee would allow the user to interact with the map and then recall through the cards an action performed by scanning the cards (col 7-8) making it easier for the user to return to the alert or task while interacting with the map. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Patterson, Cranfill and Lee in front of them to present notifications in a  card user interface with a map and location information. The motivation to combine Lee with Patterson comes from Lee to present tasks the user is to perform such as interacting with an alert or notification in a card format and in an overlay over a map to allow for opening of the alert but also quick navigation of a map (col. 2, lines 1-36). 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982);

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179